`:“‘“"`!

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Liberty Mutual Insurance Company,

Plaintiff, '
lS~cV-427 (AJN)
_.V_._.
OPINION &
Project Tri-Force, LLC, ORDER
Defendant

 

 

ALISON J. NATHAN, District Judge:

This action arises out of an insurance contract between Plaintiff Liberty Mutual Insurance
Company and Defendant Project Tri-Force. Before the Couit is Plaintiff` s motion for a default
judgment. For the reasons given below, the Court grants this motion in full.

I. Background

Plaintiff is an insurance company organized under Massachusetts law and with a
principal place of business in Boston, Massachusetts. Compl. 1§4. Defendant is a corporation
organized under the laws of Delaware with a principal place of business in New Yorl<, New
Yorl<. Compl. §§ 5. The parties entered into a marine insurance policy (the “Policy”). Compl. §§
8. Under the Policy, Plaintiff would be subrogated to the rights of Defendant in the event of a
payment for any loss, damage, or expense. Compl. 1[9. The Policy included an lmpairment of
Recovery provision, under which Defendant “shall not waive, transfer, or take any action tending
to defeat or decrease any claim against the carrier or other person or persons, whether before or
after the insurance is effected under this policy.” Compl. §§ 10. The Policy ran from October 20,
2016 to October 20, 2017. Compl. 1§8.

On or around March 30, 2017, Defendant submitted claims under the~Policy for damages

l

l

\, _ §
§§ MAR 26 2019 o_§
:,: y ,l

mm mu‘_-.._~

 

 

to a shipment of figurines from China, which had been delivered on or around January 23, 2017.
Compl. 11 12. After investigating Defendant’s claims related to the shipment, it was determined
that the damage was caused by wet and/or improper packaging by Genimex Jersey Ltd.
(“Genimex”), which had packaged the shipments Compl. 11 13. In or around July 2017, Plaintiff
paid Defendant $128,791.92 for its claim arising from the damage Compl. 11 14. On or around
July 5, 2017, Defendant signed subrogation receipts that, inter alia, assigned and transferred all
claims arising from the shipments to Plaintiff and warranted that no settlement regarding the
claims had been made and no release had been given. Wamser Affidavit, Dkt. No. 20, 111 29, EX.
7. Yet when Plaintiff sought to pursue its subrogation claim against Genimex regarding the
shipments, Genimex advised Plaintiff that on April 14, 2017 , it had entered into a settlement
agreement with Defendant. Compl. 1§‘“ 18, EX. 1. This agreement released Genimex from claims
relating to the subject shipments Compl. 11 19, EX. 1. lt was signed by Defendant’s Chief
Financial Officer. Compl. 11 20. This agreement and release impaired or extinguished Plaintiff’ s
subrogation rights against Genimex. Compl. 1111 26-28.

On January 17, 2018, Plaintiff filed a Complaint against Defendant, seeking damages for
breach of the Policy and the subrogation receipts. See Compl. Plaintiff sought damages in the
amount of 3128,791.92, along with attorney’s fees, costs of suit, and other further relief the
Court deems just and proper. Compl. at 6. Proof of service by a Special Process Server was
filed with the Court on March 27, 2018. Dkt. 6. Plaintiff alleges that its “process server initially
attempted personal service of the Summons and Complaint on Proj ect Tri-Force at its business
address in Manhattan on March 5, 2018 but was advised by building security that Proj ect Tri-
Force was apparently out of business.” Wamser Affidavit 11 8, Ex. 3. The process server then

proceeded on March 9, 2018, to effectuate personal service on Project Tri-Force’s designated

 

 

agent for service of process, CT Corporation. Wamser Affidavitjj 8, Ex. 2.

Defendant was required to answer by March 30, 2018, Dkt. No. 6, but failed to do so. On
l\/lay 10, 2018, Plaintiff’s counsel “emailed a copy of the Summons and Complaint together with
the Court’s Notice of lnitial Pretrial Conference to, upon information and belief, the principal of
Project Tri-Force.” Wamser Affidavit 11 ll, Ex. 4. Plaintiff s counsel did not receive any
response. Wamser Affidavit jj 1 1.

Pursuant to Plaintiff`s request, the Clerk entered a certificate of Default on August 1,
2018. Dkt. 16. Plaintiff moved for default judgment on August 31, 2018, accompanied by an
affidavit from counsel, a statement of damages, and a proposed default judgment Dkts. 19-22.

II. Jurisdiction and Choice of Law

Whether a contract gives rise to admiralty jurisdiction “depends upon . . . the nature and
character of the contract” and “whether it has ‘reference to maritime service or maritime
transactions.”’ Norfolk S. Ry. Co. v. Kz`rby, 543 U.S. 14, 24 (2004) (quoting North Pacz'jic S.S.
Co. v. Hall Bros. Co., 249 U.S. 119, 125 (1919)). The Court has admiralty jurisdiction over this
case involving a marine insurance contract New York Marine & Gen. Ins. Co. v. Tradeline
(L.L.C.), 266 F.3d 112, 121 (2d Cir. 2001) (“Federal admiralty jurisdiction extends to cases
involving marine insurance contracts.”). As a result, the Court will also apply substantive
federal law, since there is nothing inherently local about the insurance contract in this matter,
which “may well have been made anywhere in the world[.]” Norfolk, 543 U.S. at 22~23.

III. Legal Standard

Federal Rule of Civil Procedure 55 sets out a two-step procedure to be followed for the

entry of judgment against a party who fails to defend: the entry of a default, and the entry of a

default judgment New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005). The first step, entry of a

 

default, simply “formalizes a judicial recognition that a defendant has, through its failure to
defend the action, admitted liability to the plaintiff.” City of New York‘v. Mickalis Pawn Shop,
LLC, 645 F.3d 114, 128 (2d Cir. 2011). The second step, entry of a default judgment, “converts
the defendant’s admission of liability into a final judgment that terminates the litigation and
awards the plaintiff any relief to which the court decides it is entitled, to the extent permitted by
Rule 54(c).” Mickalis Pawn Shop, 645 F.3d at 128.

Whether entry of default judgment at the second step is appropriate depends upon
whether the allegations against the defaulting party are well-pleaded. See Mic/calis Pawrl Shop,
645 F.3d at 137. Once a party is in default, “a district court must accept as true all of the factual
allegations of the non-defaulting party and draw all reasonable inferences in its favor.” Bell`zaz're
v. RA Vlnvestl`gafive and Sec. Servs., Ltd., 61 F. Supp. 3d 336, 344 (S.D.N.Y. 2014). But
because a party in default does not admit conclusions of law, a district court must determine
whether the plaintiff”s allegations are sufficient to establish the defendant’s liability as a matter
of law. Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). The legal sufficiency of these
claims is analyzed under the familiar plausibility standard enunciated in Bell Atlcmtic Corp. v.
Twombly, 550 U,S. 544, 570 (2007), and Ashcroff v. Iqbal, 556 U.S. 662, 678 (2009). Belizare,
61 F. Supp. 3d at 344.

lf liability is found, a Court turns next to damages “Even when a default judgment is
warranted based on a party’s failure to defend, the allegations in the complaint with respect to
the amount of the damages are not deemed true.” Credit Lyonnaz's Sec. (USA), Inc. v. Alcantara,
183 F.3d 151, 155 (2d Cir. 1999). The court must “ascertain the amount of damages with
reasonable certainty.” Id. However, an inquest is not necessary if “the amount is liquidated or

susceptible of mathematical computation.” Muskl`n v. Ketchum, No. 04 ClV. 283(KNF), 2004

 

 

WL 2360151, at *1 (S.D.N.Y. Oct. 20, 2004) (quoting Flaks v. Koegel, 504 F.2d 702, 707 (2d
Cir.1974)).
IV. Discussion

To prevail on its breach of contract claim on default judgment Plaintiff must have
sufficiently alleged “(1) the existence of a contract between itself and that defendant; (2)
performance of the plaintiffs obligations under the contract; (3) breach of the contract by that
defendant; and (4) damages to the plaintiff caused by that defendant’s breach.” OOCL (USA) Inc.
v. T)'cmsco Shl'pping Corp., No. 13-CV-5418(RJS), 2015 WL 9460565, at *4 (S.D.N.Y. Dec. 23,
2015) (quoting Dz'esel Props S.)'.l. v. Greystone Bus. C)~edl`t 11 LLC, 631 F.3d 42, 52 (2d Cir.
2011)). Here, Plaintiff has alleged the existence of two relevant agreements, the Policy and the
subrogation receipts, and that it performed its duties under both. Compl. jjjj 8-11, 14-17.
Plaintiff has also sufficiently alleged that Defendant breached those agreements by entering the
settlement with Genimex, which impaired or extinguished Plaintiff’ s subrogation rights Compl.
j§j§ 18-22. Finally, Plaintiff’ s allegations clearly make out that Plaintiff was harmed by
Defendant’s breaches Since Plaintiff paid out the claim for the damaged shipment on the
understanding that it could then pursue its subrogation rights against Genimex, Compl. 122,
Plaintiff was clearly harmed by the fact that Defendant’s action rendered Plaintiff unable to
pursue those rights Therefore, Plaintiff has sufficiently alleged a breach of contract claim
against Defendant

As to damages, pursuant to the Policy, Plaintiff was entitled to deduct from its payment
to Defendant “a sum equal to the estimated recovery lost by reason of [Defendant’s] action or
inaction.” Compl. 11 10. ln this case, Plaintiff requests the entirety of the sum it paid to

Defendant for the damage to the shipment The Court agrees that Plaintiff is entitled to this sum.

 

Plaintiff relied on Defendant’s warranty that it had not settled or released Genimex in agreeing to
pay the claim under the subrogation and receipts Furthermore, Defendant stood to recover up to
$217,000 under its agreement and release with Genimex, Wamser Affidavit, Ex. 1, indicating an
even higher potential estimated recovery than the amount paid by Plaintiff to Defendant
Therefore, Plaintiff is entitled to $128,791.92 in damages

As to interest, the Second Circuit has indicated that “[t]o make an injured party whole,
pre-judgment interest should be awarded in admiralty cases absent exceptional circumstances.”
Jones v. Spentonbush-Red Star Co., 155 F.3d 587, 593 (2d Cir. 1998). Finding no exceptional
circumstances here, the Court will grant Plaintiff prejudgment interest pursuant at the 52-week
Treasury Bill rate proposed in its statement of damages Dkt. 21.

The Court will also grant Plaintiff’ s request for $485.00 for the Clerk’s fee and a process
server fee. Dkt. 21.

V. Conclusion

For the reasons given above, the Court grants Plaintiff’s motion for default judgment in
full. The Court awards Plaintiff 8128,791 .92 in damages The Court also awards Plaintiff
interest as calculated in Plaintiff` s statement of damages of $2,014.38 for the period between
July 5, 2017 through August 31, 2018. The Clerk of Court is directed to calculate interest as of
September 1, 2018 until the date of judgment pursuant to the 52~week treasury bill rate for
September 1, 2018 of 2.46%. The Court also awards Plaintiff 8485.00 in fees This resolves

docket item number 19. The Clerk is directed to enter judgment and mark this case as closed.

 

SO ORDERED.

Dated: March %\* , 2019
New Y rk, New York

   

United States District Judge

 

